Case 2:19-cv-08304-AB-MRW Document 15 Filed 07/13/20 Page 1 of 1 Page ID #:94

 1
 2
 3                                                                        JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ROCIO GONZALEZ; and ADOLFO                    Case No. 2:19-cv-08304 AB (MRWx)
     GONZALEZ,
12
                  Plaintiffs,                      Hon. André Birotte, Jr.
13
     v.
14                                                 ORDER OF DISMISSAL
     TARGET CORPORATION; and DOES 1
15   through 100,
16             Defendants.
     __________________________________/
17
18
19         After review of the parties’ Stipulation of Dismissal and good cause
20   appearing therefor, the Court orders this matter dismissed, with prejudice, each
21   party to bear its own fees and costs.
22
23         IT IS SO ORDERED.
24
25   Dated: July 13, 2020                    _________________________________
                                             Hon. André Birotte, Jr.
26
27
28
                                            1
                                    ORDER OF DISMISSAL
